                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KASEEM ALI-X,                      1:12-cv-3147 (NLH) (KMW)

                   Plaintiff,         MEMORANDUM OPINION & ORDER

        v.

   DAVID MCKISHEN, et al.,

                Defendants.


APPEARANCES:

Kaseem Ali-X, 000422722B
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Plaintiff pro se

HILLMAN, District Judge

     WHEREAS, Plaintiff Kaseem Ali-X filed his amended complaint

on May 9, 2013, see ECF No. 11; and

     WHEREAS, Plaintiff substituted named defendants for John

Doe mailroom employees on February 18, 2016; see ECF No. 57; and

     WHEREAS, summonses were issued to I. Reyes and J. Seguinot

on December 5, 2016, see ECF No. 65; and

     WHEREAS, the summonses were returned unexecuted as to

defendants I. Reyes and J. Seguinot on January 25, 2017, see ECF

No. 67; and

     WHEREAS, Rule 4(m) of the Federal Rules of Civil Procedure

requires defendants to be served with the complaint within 90
days; and

     WHEREAS, it appears more than 90 days have elapsed without

proof of service on defendants I. Reyes and J. Seguinot

     THEREFORE, IT IS on this   10th       day of December, 2019

     ORDERED that, within fourteen (14) days of this Order,

Plaintiff shall show cause, in writing, as to why all claims

against defendants I. Reyes and J. Seguinot should not be

dismissed for failure to effectuate proper service, Fed. R. Civ.

P. 4(m); and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Plaintiff by regular mail.


                                         s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                  2
